IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,766-01


                             EX PARTE ERIC MOLINA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2011431388 IN THE 137TH DISTRICT COURT
                             FROM LUBBOCK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to twenty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Molina v. State, No. 07-12-00411-CR (Tex. App.–Amarillo 2014).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

        The mail records of the Texas Department of Criminal Justice shows that Applicant never

received any legal mail for the time frame between when his appeal was affirmed and when the
                                                                                                        2

petition for discretionary review was due. Based on those records, the trial court has entered findings

of fact and conclusions of law that Applicant was not notified that his conviction had been affirmed.

The trial court recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App.

2003).

         We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-12-00411-

CR that affirmed his conviction in Cause No. 2011431388 from the 137th District Court of Lubbock

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

         Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: September 16, 2015
Do not publish